Citation Nr: 0105267	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-25 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left foot drop, claimed 
as secondary to the service-connected residuals of a lumbar 
spine fracture with post-traumatic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1943 
to April 1945.

The present appeal arises from a February 1999 rating 
decision of the Buffalo, New York, Regional Office (RO) which 
denied service connection for left foot drop as secondary to 
the service-connected disability of residuals of a lumbar 
spine fracture with post-traumatic changes.  The veteran's 
notice of disagreement (NOD) was received in October 1999.  
The statement of the case (SOC) was issued in November 1999.  
The veteran's substantive appeal was received in December 
1999.


REMAND

The record on appeal demonstrates that the veteran currently 
suffers from left foot drop.  He asserts that this disability 
is secondary to the residuals of a lumbar spine fracture 
which he incurred in combat.  In February 1998 the veteran 
stated that he had experienced "increasing problems with my 
SC back condition, including complete foot drop of my left 
leg requiring a foot drop brace."  He urges that the left 
foot drop is caused by his worsening lumbar spine condition.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that:  (1) a current disability 
exists; and (2) the current disability was either caused or 
aggravated by a service-connected disability.  Id.; See also 
Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that the RO, in its rating decision denying 
service connection for the veteran's left foot drop, and in 
the SOC which was provided to him, determined that the claim 
was not well grounded.  We recognize that the RO was acting 
pursuant to the law in effect at the time of its actions.  
Until recently, the RO and the Board were required by law to 
assess every claim, before completing an adjudication as to 
the its merits under substantive law, to determine whether it 
was well grounded.  If the claim was found not to be well 
grounded, then the RO was obligated to deny the claim and to 
assist the claimant no further in developing additional 
evidence pertaining to the claim, such as providing a VA 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); see 
Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Furthermore, the United States Court of Appeals for Veterans 
Claims has specifically held that "[a] claim for secondary 
service connection, like all claims, must be well grounded."  
Reiber v. Brown, 7 Vet.App. 513, 516 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  
Regarding the requirement of the RO to notify the veteran of 
the status of his claim, the law now states:

Upon receipt of a complete or substantially 
complete application, the Secretary shall notify 
the claimant and his representative of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of 
that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, 
is to be provided by the claimant and which 
portion, if any, the Secretary . . . will attempt 
to obtain on behalf of the claimant.

The record contains no evidence that the RO notified 
the veteran of lay or medical evidence which he might 
submit to support his claim for left foot drop.  It 
appears that the RO made its rating decision on the 
issue of left foot drop based only upon the records of 
orthopedic and neurological examinations performed at 
the VA Medical Center (VAMC) in Syracuse in October 
1998.  

The VCAA also repealed 38 U.S.C.A. § 5107(a), and replaced it 
with the following provisions regarding VA's duty to assist 
veterans in developing their claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 38 
U.S.C. § 5103A(a)).  

In the present case, there is medical evidence that the 
veteran suffers from left foot drop. The veteran, in his 
substantive appeal, states that two doctors at the Syracuse 
VAMC told him that his back condition caused the foot drop.  
He maintains that he does not recall the names of those 
physicians.  However, there are no VA medical examination 
reports of record to support this contention.  Nor is there 
any indication that the RO sought to obtain records 
supporting the veteran's contention.  This raises the 
possibility that past requests have not produced all existing 
VA medical records.

The veteran was afforded VA neurological and orthopedic 
examinations in October 1998.  During examination, he 
provided history indicating that he had suffered a stroke in 
1985, that he had been hospitalized at St. Joseph's Hospital 
in Syracuse, and that he had participated in a lengthy course 
of physical therapy subsequent to the stroke.  Both VA 
examiners concluded that the veteran's left foot drop was 
related to the stroke and severe left hemiplegia.  Materials 
outlining the period during which the stroke occurred are 
absent from the record.  We are unable to determine whether 
examiner's references to a cerebrovascular incident are based 
upon information provided by the veteran or from medical 
records.  Further, information indicating the extent of the 
veteran's stroke and subsequent recovery would be probative 
in determining the extent to which the current foot drop is 
attributable to his stroke.

The Board therefore believes that the veteran's secondary 
service connection claim must be remanded, so that the above 
referenced medical records may be located and associated with 
the claims folder.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore REMANDED 
to the RO for the following action:

1.  The RO should obtain from the veteran 
the names and addresses of all medical care 
providers, to include St. Joseph's Hospital 
in Syracuse, which have treated him for 
neurological and orthopedic disorders since 
his cerebrovascular incident.  After 
securing the necessary release(s), the RO 
should request any such records which are 
not already contained in the claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient treatment 
records from the Syracuse VA Medical Center, 
and any other identified VA facility, since 
1974.

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the above mentioned development 
actions have been conducted and completed in 
full. In doing so, all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, should be completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in sections 
3 and 4 of the Act (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), Fast 
Letter 00-92 (Dec. 13, 2000), and Fast 
Letter 01-02 (Jan. 9, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental SOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence, applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  A reasonable period of time 
should be allowed for the veteran's 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




